[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT            FILED
                           ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                No. 05-16237                   MAY 9, 2006
                            Non-Argument Calendar            THOMAS K. KAHN
                          ________________________               CLERK


                    D. C. Docket No. 04-02797-CV-T-24TBM
                              BKCY No. 96-00805

In Re: Optical Technologies, Inc.,
a.k.a. Bell Atlantic Capita Corp.,
d.b.a. Lewisport Pharmacy,
d.b.a. Broadway Clinic Pharmacy,

                                                                  Debtor.
_________________________________________________

FINOVA CAPITAL CORPORATION,

                                                                  Plaintiff-Appellee,

                                        versus
FLMI, INC.,
d.b.a. Kurtz Pharmacy,
FRANK BYERLY,

                                                          Defendants-Appellants.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                     (May 9, 2006)
Before DUBINA, HULL and WILSON, Circuit Judges.

PER CURIAM:

      Appellants, Frank Byerly and FLMI, Inc., appeal from an order of the

district court reversing a final judgment of the bankruptcy court. The bankruptcy

court found that Byerly and FLMI are not creditors of Recomm International

Display, Ltd. (“Recomm”), the debtor, and therefore cannot be bound by the

Confirmed Plan of Reorganization and the Confirmation Order. The district court

disagreed, finding that FLMI potentially had two claims against Recomm: (1)

fraud, and (2) breach of contract.

      After carefully reviewing the record on appeal and reading the parties’

briefs, we conclude that Byerly and FLMI were not creditors of Recomm because

they did not have a “claim” as that term is defined in 11 U.S.C. § 101(5). The

appellants have never sought any claim against Recomm, in state or federal court,

and have never filed a proof of claim with Recomm. The bankruptcy court’s

finding that the appellants returned the leased equipment and deemed Recomm’s

debt satisfied before Recomm filed for bankruptcy are not clearly erroneous.

Therefore, we reverse the district court’s order dated September 30, 2005.

      REVERSED.




                                         2